Name: Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic
 Type: Regulation
 Subject Matter: fisheries;  EU institutions and European civil service;  natural environment
 Date Published: nan

 Avis juridique important|31991R3880Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic Official Journal L 365 , 31/12/1991 P. 0001 - 0018 Finnish special edition: Chapter 4 Volume 4 P. 0028 Swedish special edition: Chapter 4 Volume 4 P. 0028 COUNCIL REGULATION (EEC) N ° 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east AtlanticTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Statistical Programme Committee, Whereas the management of the Community's fishery resources requires accurate and timely statistics on the catches by Member States' vessels fishing in the north-east Atlantic; Whereas the Convention on future multilateral cooperation in north-east Atlantic fisheries approved by Decision 81/608/EEC (3) and establishing the North-East Atlantic Fisheries Commission requires the Community to supply that Commission with the available statistics that it may request; Whereas advice received from the International Council for the Exploration of the Sea under the Cooperation Agreement between that organization and the Community (4) will be enhanced by the availability of statistics on the activities of the Community fishing fleet; Whereas the Convention on fishing and conservation of the living resources in the Baltic Sea and the Belts approved by Decision 83/414/EEC (5) and establishing the International Baltic Sea Fishery Commission requires the Community to supply that Commission with the available statistics that it may request; Whereas the Convention for the conservation of salmon in the north Atlantic Ocean approved by Decision 82/886/EEC (6) and establishing the North Atlantic Salmon Conservation Organization (Nasco), requires the Community to supply that organization with the available statistics that it may request; Whereas there is a need for fuller definitions and descriptions used in fishery statistics and in the management of the fisheries of the north-east Atlantic, HAS ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Statistical Office of the European Communities (hereinafter referred to as 'Eurostat`) data on the annual nominal catches by vessels registered in or flying the flag of that Member State fishing in the north-east Atlantic. The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which, subsequent to capture, are discarded at sea, consumed on board or used as bait on board. Aquaculture production shall be excluded. The data shall be recorded as the live weight equivalent of the landings or transhipments, to the nearest tonne. Article 2 1. The data to be submitted shall be the nominal catches of each of the species liste in Annex I in each of the statistical fishing regions listed in Annex II and defined in Annex III. 2. The data for each calendar year shall be submitted within six months of the end of the year. N ° submissions shall be required for species/fishing region combinations for which no catches were recorded in the annual period of the submission. The data for species of minor importance in a Member State need not be individually identified in the submissions but may be included in an aggregated item provided that the weight of the products thus recorded does not exceed 10 % by weight of the total catch in that Member State in that month. 3. The lists of species and statistical fishing regions, the descriptions of these fishing regions and the permitted degree of aggregation of data may be amended in accordance with the procedure laid down in Article 5. Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise, a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fishing fleet for which the complete coverage of the data would involve the excessive application of administrative procedures. The details of the sampling procedures, together with details of the proportion of the total data derived by such techniques, must be included by the Member State in the report submitted pursuant to Article 6 (1). Article 4 Member States shall fulfil their obligations to the Commission pursuant to Articles 1 and 2 by submitting the data on magnetic medium, the format of which is given in Annex IV. With the prior approval of Eurostat, Member States may submit data in a different form or on a different medium. Article 5 Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee for Agricultural Statistics (hereinafter referred to as 'the Committee`), either on his own initiative or at the request of the representative of a Member State. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 6 1. Within 12 months of the entry into force of this Regulation, Member States shall submit a detailed report to Eurostat describing how the data on catches are derived and specifying the degree of representative and reliability of these data. Eurostat, in collaboration with the Member States, shall draw up a summary of these reports. 2. Member States shall inform Eurostat of any modifications to the information provided under paragraph 1 within three months of their introduction. 3. Where the methodological reports under paragraph 1 show that a Member State cannot immediately meet the requirements of this Regulation and that changes in survey techniques and methodology are necessary, Eurostat may, in cooperation with the Member State, set a transitional period of up to two years during which the programme of this Regulation is to be achieved. 4. Methodological reports, transitional arrangements, data availability, data reliability and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Party of the Agricultural Statistics Committee. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991. For the Council The President P. BUKMAN (1) OJ N ° C 230, 4. 9. 1991, p. 1. (2) OJ N ° C 280, 28. 10. 1991, p. 174. (3) OJ N ° L 227, 12. 8. 1981, p. 21. (4) OJ N ° L 149, 10. 6. 1987, p. 14. (5) OJ N ° L 237, 26. 8. 1983, p. 4. (6) OJ N ° L 378, 31. 12. 1982, p. 24. ANNEX I LIST OF SPECIES WHICH HAVE BEEN REPORTED IN THE COMMERCIAL CATCH STATISTICS FOR THE NORTH-EAST ATLANTIC Member States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species. However, where data for individual species are not submitted the data shall be included in aggregate categories. Member States may submit data for species not in the list provided that the species are clearly identified. Note: 'n.e.i.` is the abbreviation for 'not elsewhere identified`. >TABLE> ANNEX II STATISTICAL FISHING REGIONS OF THE NORTH-EAST ATLANTIC FOR WHICH DATA ARE TO BE SUBMITTED >TABLE>Notes: 1. Those statistical fishing regions preceded by 'ICES` have been identified and defined by the International Council for the Exploration of the Sea. 2. Those satistical fishing regions preceded by 'BAL` have been identified and defined by the International Baltic Sea Fishery Commission. 3. Data should be submitted so as to include as much detail as possible. 'Unknown` and aggregate regions should only be used where the detailed information is not available. Where detailed information is submitted the aggregate categories should not be used. Statistical fishing regions for the north-east Atlantic >REFERENCE TO A FILM> ANNEX III DESCRIPTION OF THE ICES SUB-AREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTH-EAST ATLANTIC ICES STATISTICAL AREA (NORTH-EAST ATLANTIC) All waters of the Atlantic and Arctic Oceans and their dependent seas bounded by a line from the geographic North Pole along the meridian of 40 °00&(BLK0)prime; west longitude to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44 °00&(BLK0)prime; west longitude; then due south to 59 °00&(BLK0)prime; north latitude; then due east to 42 °00&(BLK0)prime; west longitude; then due south to 36 °00&(BLK0)prime; north latitude; then due east to a point on the coast of Spain (Punta Marroqui isthmus) at 5 °36&(BLK0)prime; west longitude; then in a north-westerly and northerly direction along the south-west coast of Spain, the coast of Portugal, the north-west and north coasts of Spain, and the coasts of France, Belgium, the Netherlands and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then in a southerly direction along the east coast of Jutland to the eastern terminus of the boundary of Denmark with Germany; then along the coast of Germany and Poland, the west coast of the Soviet Union, the coasts of Finland, Sweden and Norway, and the north coast of the Soviet Union to Khaborova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68 °30&(BLK0)prime; east longitude; then due north to the geographic North Pole. This area also represents statistical area 27 (North-east Atlantic statistical area) in the FAO International Standard Statistical Classification of Fishing Areas. ICES statistical sub-area I (commonly known as the Barents Sea) The waters bounded by a line from the geographic North Pole along the meridian of 30 °00&(BLK0)prime; east longitude to 72 °00&(BLK0)prime; north latitude; then due west to 26 °00&(BLK0)prime; east longitude; then due south to the coast of Norway; then in an easterly direction along the coasts of Norway and the Soviet Union to Khabarova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68 °30&(BLK0)prime; east longitude; then due north to the geographic North Pole. ICES statistical sub-area II (commonly known as the Norwegian Sea, Spitzbergen and Bear Island) The waters bounded by a line from the geographic North Pole along the meridian of 30 °00&(BLK0)prime; east longitude to 72 °00&(BLK0)prime; north latitude; then due west to 26 °00&(BLK0)prime; east longitude; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to 62 °00&(BLK0)prime; north latitude; then due west to 4 °00&(BLK0)prime; west longitude; then due north to 63 °00&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due north to the geographic North Pole. ICES statistical division II a (commonly known as the Norwegian Sea) The waters bounded by a line beginning at a point on the coast of Norway at 62 °00&(BLK0)prime; north latitude; then due west to 4 °00&(BLK0)prime; west longitude; then due north to 63 °00&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due north to 72 °30&(BLK0)prime; north latitude; then due east to 30 °00&(BLK0)prime; east longitude; then due south to 72 °00&(BLK0)prime; north latitude; then due west to 26 °00&(BLK0)prime; east longitude; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to the point of beginning. ICES statistical division II b (commonly known as Spitzbergen and Bear Island) The waters bounded by a line from the geographic North Pole along the meridian of 30 °00&(BLK0)prime; east longitude to 73 °30&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due north to to the geographic North Pole. ICES statistical sub-area III (commonly known as the Skagerrak, Kattegat, Sound, Belt Sea and Baltic Sea, the Sound and Belt together known also as the Transition Area) The waters bounded by a line, beginning at a point an the coast of Norway at 7 °00&(BLK0)prime; east longitude; then due south to 57 °30&(BLK0)prime; north latitude; then due east to 8 °00&(BLK0)prime; east longitude; then due south to 57 °00&(BLK0)prime; north latitude; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to the eastern terminus of the boundary of Denmark and Germany; then along the coasts of Germany and Poland, the west coast of the Soviet Union and the coasts of Finland, Sweden, and Norway to the point of beginning. ICES statistical division III a (commonly known as the Skagerrak and Kattegat) The waters bounded by a line beginning at a point on the coast of Norway at 7 °00&(BLK0)prime; east longitude; then due south to 57 °30&(BLK0)prime; north latitude; then due east to 8 °00&(BLK0)prime; east longitude; then due south to 57 °00&(BLK0)prime; north latitude; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to Hasenore Head; then across the Great Belt to Gniben Point; then along the north coast of Zealand to Gilbjerg Head; then across the northern approaches of the OEresund to the Kullen on the coast of Sweden; then in an easterly and northerly direction along the west coast of Sweden and the south coast of Norway to the point of beginning. ICES statistical division III b and c (commonly known as the Sound and Belt Sea or the Transition Area) The waters bounded by a line from Hasenoere Head on the east coast of Jutland to Gniben Point on the west coast of Zealand to Gilbjerg Head; then across the northern approaches of the OEresund to the Kullen on the coast of Sweden; then in a southerly direction along the coast of Sweden to Falsterbo Light; then across the southern entrance of the OEresund to Stevns Light; then along the south-east coast of Zealand; then across the eastern entrance of the Storstroem Sound; then along the east coast of the island of Falster to Gedser; then to Darsser Ort on the coast of Germany; then in a south-westerly direction along the coast of Germany and the east coast of Jutland to the point of beginning. ICES statistical sub-division 22 (BAL 22) (commonly known as the Belt Sea) The waters bounded by a line from Hasenoere Head (56 °09&(BLK0)prime; north latitude, 10 °44&(BLK0)prime; east longitude) on the east coast of Jutland to Gniben Point (56 °01&(BLK0)prime; north latitude, 11 °18&(BLK0)prime; east longitude) on the west coast of Zealand; then along the west and south coasts of Zealand to a point at 12 °00&(BLK0)prime; east longitude; then due south to the island of Falster; then along to the east coast of the island of Falster to Gedser Odd (54 °34&(BLK0)prime; north latitude, 11 °58&(BLK0)prime; east longitude); then due east to 12 °00&(BLK0)prime; east longitude; then due south to the coast of Germany; then in a south-westerly direction along the coast of Germany and the east of Jutland to the point of beginning. ICES statistical sub-division 23 (BAL 23) (commonly known as the South) The waters bounded by a line from Gilbjerg Head (56 °08&(BLK0)prime; north latitude, 12 °18&(BLK0)prime; east longitude) on the north coast of Zealand to Kullen (56 °18&(BLK0)prime; north latitude, 12 °28&(BLK0)prime; east longitude) on the coast of Sweden; then in a southerly direction along the coast of Sweden to the Falsterbo Light (55 °23&(BLK0)prime; north latitude, 12 °50&(BLK0)prime; east longitude), then through the southern entrance to the Sound to the Stevns Light (55 °19&(BLK0)prime; north latitude, 12 °29&(BLK0)prime; east longitude) on the coast of Zealand; then in a northerly direction along the east coast of Zealand to the point of beginning. ICES statistical division III d (commonly known as the Baltic Sea) The waters of the Baltic Sea and its dependent gulfs, bights, and firths bounded to the west by a line from Falsterbo Light on the south-west coast of Sweden across the southern entrance of the OEresund to Stevns Light; then along the south-east coast of Zealand; then across the eastern entrance of the Storstroem Sound; then along the east coast of the island of Falster to Gedset; then to the Darsser-Ort on the coast of Germany. ICES statistical sub-division 24 (BAL 24) (commonly known as the Baltic West of Bornholm) The waters bounded by a line from the Stevns Light (55 °19&(BLK0)prime; north latitude, 12 °29&(BLK0)prime; east longitude) on the east coast of Zealand through the southern entrance to the Sound to the Falsterbo Light (55 °23&(BLK0)prime; north latitude, 12 °50&(BLK0)prime; east longitude) on the coast of Sweden; then along the south coast of Sweden to the Sandhammaren Light (55 °24&(BLK0)prime; north latitude, 14 °12&(BLK0)prime; east longitude); then to the Hammerodde Light (55 °18&(BLK0)prime; north latitude, 14 °47&(BLK0)prime; east longitude) on the north coast of Bornholm; then along the west and south coasts of Bornholm to a point at 15 °00&(BLK0)prime; east longitude; then due south to the coast of Poland; then in a westerly direction along the coasts of Poland and Germany to a point at 12 °00&(BLK0)prime; east longitude; then due north to a point at 54 °34 north latitude, 12 °00&(BLK0)prime; east longitude; then due west to Gedser Odde (54 °34&(BLK0)prime; north latitude, 11 °58&(BLK0)prime; east longitude); then along the east and north coasts of the island of Falster to a point at 12 °00&(BLK0)prime; east longitude; the due north to the south coast of Zealand; then in a westerly and northerly direction along the west coast of Zealand to the point of beginning. ICES statistical sub-division 25 (BAL 25) (commonly known as the Southern Central Baltic - West) The waters bounded by a line beginning at a point on the east coast of Sweden at 56 °30&(BLK0)prime; north latitude; then due east to the west coast of the island of OEland; then, after passing south of island of OEland to a point on the east coast at 56 °30&(BLK0)prime; north latitude, due east to 18 °00&(BLK0)prime; east longitude; then due south to the coast of Poland; then in a westerly direction along the coast of Poland to a point at 15 °00&(BLK0)prime; east longitude; then due north to the island of Bornholm; then along the south and west coasts of Bornholm to the Hammerodde Light (55 °18&(BLK0)prime; north latitude, 14 °47&(BLK0)prime; east longitude); then to the Sandhammaren Light (55 °24&(BLK0)prime; north latitude, 14 °12&(BLK0)prime; east longitude) on the south coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning. ICES statistical sub-division 26 (BAL 26) (commonly known as the Southern Central Baltic - East) The waters bounded by a line beginning at a point at 56 °30&(BLK0)prime; north latitude, 18 °00&(BLK0)prime; east longitude; then due east to the west coast of the USSR; then in a southerly direction along the coasts of the USSR and Poland to a point on the Polish coast at 18 °00&(BLK0)prime; east longitude; then due north to the point of beginning. ICES statistical sub-division 27 (BAL 27) (commonly known as West of Gotland) The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 59 °41&(BLK0)prime; north latitude, 19 °00&(BLK0)prime; east longitude; then due south to the north coast of the island of Gotland; then in a southerly direction along the west coast of Gotland to a point at 57 °00&(BLK0)prime; north latitude; then due west to 18 °00&(BLK0)prime; east longitude; then due south to 56 °30&(BLK0)prime; north latitude; then due west to the east coast of the island of OEland; then, after passing south of the island of OEland, to a point on its west coast at 56 °30&(BLK0)prime; north latitude; then due west to the coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning. ICES statistical sub-division 28 (BAL 28) (commonly known as East of Gotland or Gulf of Riga) The waters bounded by a line beginning at a point at 58 °30&(BLK0)prime; north latitude, 19 °00&(BLK0)prime; east longitude; then due east to the west coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its east coast at 58 °30&(BLK0)prime; north latitude; then due east to the coast of the USSR; then in a southerly direction along the west coast of the USSR to a point at 56 °30&(BLK0)prime; north latitude, then due west to 18 °00&(BLK0)prime; east longitude; then due north to 57 °00&(BLK0)prime; north latitude; then due east to the west coast of the island of Gotland; then in a northerly direction to a point on the north coast of Gotland at 19 °00&(BLK0)prime; east longitude; then due north to the point of beginning. ICES statistical sub-division 29 (BAL 29) (commonly known as the Archipelago Sea) The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 60 °30&(BLK0)prime; north latitude, then due east to the mainland coast of Finland; then in a southerly direction along the west and south coasts of Finland to a point on the south mainland coast at 23 °00&(BLK0)prime; east longitude; then due south to 59 °00&(BLK0)prime; north latitude; then due east to the mainland coast of the USSR; then in a southerly direction along the west coast of the USSR to a point at 58 °30&(BLK0)prime; north latitude; then due west to the east coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its west coast at 58 °30&(BLK0)prime; north latitude; then due west to 19 °00&(BLK0)prime; east longitude; then due north to a point on the east mainland coast of Sweden at 59 °41&(BLK0)prime; north latitude; then in a northerly direction along the east coast of Sweden to the point of beginning. ICES statistical sub-division 30 (BAL 30) (commonly known as the Southern Bothnian Bay) The waters bounded by a line beginning a point on the east coast of Sweden at 63 °30&(BLK0)prime; north latitude, then due east to the mainland coast of Finland; then in a southerly direction along the coast of Finland to a point at 60 °30&(BLK0)prime; north latitude; then due west to the mainland coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning. ICES statistical sub-division 31 (BAL 31) (commonly known as the Northern Bothnian Bay) The waters bounded by a line beginning at a point on the east coast of Sweden at 63 °30&(BLK0)prime; north latitude; then, after passing north of the Gulf of Bothnia, to a point on the west mainland coast of Finland at 63 °30&(BLK0)prime; north latitude; then due west to the point of beginning. ICES statistical sub-division 32 (BAL 32) (commonly known as the Gulf of Finland) The waters bounded by a line beginning at a point on the south coast of Finland at 23 °00&(BLK0)prime; east longitude; then, after passing east of the Gulf of Finland, to a point on the west coast of the USSR at 59 °00&(BLK0)prime; north latitude; then due west to 23 °00&(BLK0)prime; east longitude; then due north to the point of beginning. ICES statistical sub-area IV (commonly known as the North Sea) The waters bounded by a line beginning at a point on the coast of Norway at 62 °00&(BLK0)prime; north latitude; then due west to 4 °00&(BLK0)prime; west longitude; then due south to the coast of Scotland; then in an easterly and southerly direction along the coasts of Scotland and England to a point at 51 °00&(BLK0)prime; north latitude; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point af Agger Tange; then in a northerly direction along the west coast of Jutland to a point at 57 °00&(BLK0)prime; north latitude, then due west to 8 °00&(BLK0)prime; east latitude; then due north to 57 °30&(BLK0)prime; north latitude; then due west to 7 °00&(BLK0)prime; east longitude; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning. ICES statistical division IV a (commonly known as the Northern North Sea) The waters bounded by a line beginning at a point an the coast of Norway at 62 °00&(BLK0)prime; north latitude; then due west to 3 °00&(BLK0)prime; west longitude; then due south to the coast of Scotland; then in an easterly and southerly direction along the coast of Scotland; to a point at 57 °30&(BLK0)prime; north latitude; then due east to 7 °00&(BLK0)prime; east longitude; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning. ICES statistical division IV b (commonly known as the Central North Sea) The waters bounded by a line beginning at a point an the west coast of Denmark at 57 °00&(BLK0)prime; north latitude; then due west to 8 °00&(BLK0)prime; east longitude; then due north to 57 °30&(BLK0)prime; north latitude; then due west to the coast of Scotland; then in a southerly direction along the coasts of Scotland and England to a point at 53 °30&(BLK0)prime; north latitude; then due east to the coast of Germany; then in a north-easterly direction along the coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point of Agger Tange; then in a northerly direction along the west coast of Jutland to the point of beginning. ICES statistical division IV c (commonly known as the Southern North Sea) The waters bounded by a line beginning at a point an the west coast of Germany at 53 °30&(BLK0)prime; north latitude; then due west to the coast of England; then in a southerly direction to a point at 51 °00&(BLK0)prime; north latitude; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the point of beginning. ICES statistical sub-area V (commonly known as Iceland and Faroes Grounds) The waters bounded by a line beginning at a point at 68 °00&(BLK0)prime; north latitude, 11 °00&(BLK0)prime; west longitude; then due west to 27 °00&(BLK0)prime; west longitude; then due south to 62 °00&(BLK0)prime; north latitude; then due east to 15 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due north to 60 °30&(BLK0)prime; north latitude; then due east to 4 °00&(BLK0)prime; west longitude; then due north to 63 °00&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical division V a (commonly known as the Iceand Grounds) The waters bounded by a line beginning at a point at 68 °00&(BLK0)prime; north latitude, 11 °00&(BLK0)prime; west longitude; then due west to 27 °00&(BLK0)prime; west longitude; then due south to 62 °00&(BLK0)prime; north latitude; then due east to 15 °00&(BLK0)prime; west longitude; then due north to 63 °00&(BLK0)prime; north latitude; then due east to 11 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical division V b (commonly known as the Faroes Grounds) The waters bounded by a line beginning at a point at 63 °00&(BLK0)prime; north latitude, 4 °00&(BLK0)prime; west longitude; then due west to 15 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due north to 60 °00&(BLK0)prime; north latitude; then due east to 4 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-division V b 1 (commonly known as the Faroe Plateau) The waters bounded by a line beginning at a point at 63 °00&(BLK0)prime; north latitude, 4 °00&(BLK0)prime; west longitude; then due west to 15 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude; then due east to 10 °00&(BLK0)prime; west longitude; then due north to 61 °30&(BLK0)prime; north latitude; then due east to 8 °00&(BLK0)prime; west longitude; then along a rhumb-line to a point at 61 °15&(BLK0)prime; north latitude, 7 °30&(BLK0)prime; west longitude; then due south to 60 °30&(BLK0)prime; north latitude; then due west to 8 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due north to 60 °30&(BLK0)prime; north latitude; then due east to 4 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-division V b 2 (commonly known as the Faroe Bank) The waters bounded by a line beginning at a point at 60 °00&(BLK0)prime; north latitude, 10 °00&(BLK0)prime; west longitude; then due north to 61 °30&(BLK0)prime; north latitude; then due east to 8 °00&(BLK0)prime; west longitude; then along a rhumb-line to a point at 61 °15&(BLK0)prime; north latitude, 7 °30&(BLK0)prime; west longitude; then due south to 60 °30&(BLK0)prime; north latitude; then due west to 8 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude; then due west to the point of beginning. ICES statistical sub-area VI (commonly known as Rockall, Northwest coast of Scotland and North Ireland, also known as the West of Scotland) The waters bounded by a line beginning at a point on the north coast of Scotland at 4 °00&(BLK0)prime; west longitude; then due north to 60 °30&(BLK0)prime; north latitude; then due west to 5 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude, then due west to 18 °00&(BLK0)prime; west longitude; then due south to 54 °30&(BLK0)prime; north latitude; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55 °00&(BLK0)prime; north latitude; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning. ICES statistical division VI a (commonly known as the Northwest Coast of Scotland and North Ireland or as the West of Scotland) The waters bounded by a line beginning at a point on the north coast of Scotland at 4 °00&(BLK0)prime; west longitude; then due north to 60 °30&(BLK0)prime; north latitude; thence due west to 5 °00&(BLK0)prime; west longitude; then due south to 60 °00&(BLK0)prime; north latitude, then due west to 12 °00&(BLK0)prime; west longitude; then due south to 54 °30&(BLK0)prime; north latitude; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55 °00&(BLK0)prime; north latitude; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning. ICES statistical division VI b (commonly known as Rockall) The waters bounded by a line beginning at a point at 60 °00&(BLK0)prime; north latitude, 12 °00&(BLK0)prime; west longitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 54 °30&(BLK0)prime; north latitude; then due east to 12 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area VII (commonly known as the Irish Sea, West of Ireland, Porcupine Bank, Eastern and Western English Channel, Bristol Channel, Celtic Sea North and South, and South-West of Ireland - East and West) The waters bounded by a line beginning at a point on the west coast of Ireland at 54 °30&(BLK0)prime; north latitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 48 °00&(BLK0)prime; north latitude; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to a point at 51 °00&(BLK0)prime; north latitude; then due west to south-east coast of England; then in a westerly and northerly direction along the coasts of England, Wales and Scotland to a point on the west coast of Scotland at 55 °00&(BLK0)prime; north latitude; then due west to the coast of Northern Ireland; then in a northerly and westerly direction along the coasts of Northern Ireland and Ireland to the point of beginning. ICES statistical division VII a (commonly known as the Irish Sea) The waters bounded by a line beginning at a point on the west coast of Scotland at 55 °00&(BLK0)prime; latitude; then due west to the coast of Northern Ireland; then in a southerly direction along the coasts of Northern Ireland and Ireland to a point on the south-east cost of Ireland at 52 °00&(BLK0)prime; north latitude; then due east to the coast of Wales; then in a north-easterly and northerly direction along the coasts of Wales, England and Scotland to the point of beginning. ICES statistical division VII b (commonly known as the West of Ireland) The waters bounded by a line beginning at a point on the west coast of Ireland at 54 °30&(BLK0)prime; north latitude; then due west to 12 °00&(BLK0)prime; west longitude; then due south to 52 °30&(BLK0)prime; north latitude; then due east to the coast of Ireland; then in a northerly direction along the west coast of Ireland to the point of beginning. ICES statistical division VII c (commonly known as the Porcupine Bank) The waters bounded by a line beginning at a point at 54 °30&(BLK0)prime; north latitude, 12 °00&(BLK0)prime; west longitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 52 °30&(BLK0)prime; north latitude; then due east to 12 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical division VII d (commonly known as the Eastern Channel) The waters bounded by a line beginning at a point on the west coast of France at 51 °00&(BLK0)prime; north latitude; then due west to the coast of England; then in a westerly direction along the south coast of England to 2 °00&(BLK0)prime; west longitude; then south to the coast of France at Cap de la Hague; then in a north-easterly direction along the coast of France to the point of beginning. ICES statistical division VII e (commonly known as the Western English Channel) The waters bounded by a line beginning at a point on the south coast of England at 2 °00&(BLK0)prime; west longitude; then in a southerly and westerly direction along the coast of England to a point on the south-west coast at 50 °00&(BLK0)prime; north latitude; then due west to 7 °00&(BLK0)prime; west longitude; then due south to 49 °30&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due south to 48 °00&(BLK0)prime; north latitude; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to Cap de la Hague; then due north to the point of beginning. ICES statistical division VII f (commonly known as the Bristol Channel) The waters bounded by a line beginning at a point on the south coast of Wales at 5 °00&(BLK0)prime; west longitude; then due south to 51 °00&(BLK0)prime; north latitude; then due west to 6 °00&(BLK0)prime; west longitude; then due south to 50 °30&(BLK0)prime; north latitude; then due west to 7 °00&(BLK0)prime; west longitude; then due south to 50 °00&(BLK0)prime; north latitude; then due east to the coast of England; then along the south-west coast of England and the south coast of Wales to the point of beginning. ICES statistical division VII g (commonly known as the Celtic Sea North) The waters bounded by a line beginning at a point on the west coast of Wales at 52 °00&(BLK0)prime; north latitude; then due west to the south-east coast of Ireland; then in a south-westerly direction along the coast of Ireland to a point at 9 °00&(BLK0)prime; west longitude; then due south to 50 °00&(BLK0)prime; north latitude; then due east to 7 °00&(BLK0)prime; west longitude; then due north to 50 °30&(BLK0)prime; north latitude; then due east to 6 °00&(BLK0)prime; west longitude; then due north to 51 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due north to the south coast of Wales; then in a north-westerly direction along the coast of Wales to the point of beginning. ICES statistical division VII h (commonly known as the Celtic Sea South) The waters bounded by a line beginning at a point at 50 °00&(BLK0)prime; north latitude, 7 °00&(BLK0)prime; west longitude; then due west to 9 °00&(BLK0)prime; west longitude then due south to 48 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due north to 49 °30&(BLK0)prime; north latitude; then due west to 7 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical division VII i (commonly known as South-West of Ireland - East) The waters bounded by a line beginning at a point on the west coast of Ireland at 52 °30&(BLK0)prime; north latitude; then due west to 12 °00&(BLK0)prime; west longitude; then due south to 48 °00&(BLK0)prime; north latitude; then due east to 9 °00&(BLK0)prime; west longitude; then due north to the south coast of Ireland; then in a northerly direction along the coast of Ireland to the point of beginning. ICES statistical division VII k (commonly known as South-West of Ireland - West) The waters bounded by a line beginning at a point at 52 °30&(BLK0)prime; north latitude, 12 °00&(BLK0)prime; west longitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 48 °00&(BLK0)prime; north latitude; then due east to 12 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area VIII (commonly known as the Bay of Biscay) The waters bounded by a line beginning at a point on the west coast of France at 48 °00&(BLK0)prime; north latitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 43 °00&(BLK0)prime; north latitude; then due east to the west coast of Spain; then in a northerly direction along the coasts of Spain and France to the point of beginning. ICES statistical division VIII a (commonly known as the Bay of Biscay - North) The waters bounded by a line beginning at a point on the west coast of France at 48 °00&(BLK0)prime; north latitude; then due west to 8 °00&(BLK0)prime; west longitude; then due south to 47 °30&(BLK0)prime; north latitude; then due east to 6 °00&(BLK0)prime; west longitude; then due south to 47 °00&(BLK0)prime; north latitude; then due east to 5 °00&(BLK0)prime; west longitude; then due south to 46 °00&(BLK0)prime; north latitude; then due east to the coast of France; then in a north-westerly direction along the coast of France to the point of beginning. ICES statistical division VIII b (commonly known as the Bay of Biscay - Central) The waters bounded by a line beginning at a point on the west coast of France at 46 °00&(BLK0)prime; north latitude; then due west to 4 °00&(BLK0)prime; west longitude; then due south to 45 °30&(BLK0)prime; north latitude; then due east to 3 °00&(BLK0)prime; west longitude; then due south to 44 °30&(BLK0)prime; north latitude; then due east to 2 °00&(BLK0)prime; west longitude; then due south to the north coast of Spain; then along the north coast of Spain and the west coast of France to the point of beginning. ICES statistical division VIII c (commonly known as the Bay of Biscay - South) The waters bounded by a line beginning at a point on the north coast of Spain at 2 °00&(BLK0)prime; west longitude; then due north to 44 °30&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due south to 43 °00&(BLK0)prime; north latitude; then due east to the west coast of Spain; then in a northerly and easterly direction along the coast of Spain to the point of beginning. ICES statistical division VIII d (commonly known as the Bay of Biscay - Offshore) The waters bounded by a line beginning at a point at 48 °00&(BLK0)prime; north latitude, 8 °00&(BLK0)prime; west longitude; then due west to 11 °00&(BLK0)prime; west longitude; then due south to 44 °30&(BLK0)prime; north latitude; then due east to 3 °00&(BLK0)prime; west longitude; then due north to 45 °30&(BLK0)prime; north latitude; then due west to 4 °00&(BLK0)prime; west longitude; then due north to 46 °00&(BLK0)prime; north latitude; then due west to 5 °00&(BLK0)prime; west longitude; then due north to 47 °00&(BLK0)prime; north latitude; then due west to 6 °00&(BLK0)prime; west longitude; then due north to 47 °30&(BLK0)prime; north latitude, then due west to 8 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical division VIII e (commonly known as the West Bay of Biscay) The waters bounded by a line beginning at a point at 48 °00&(BLK0)prime; north latitude, 11 °00&(BLK0)prime; west longitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 43 °00&(BLK0)prime; north latitude; then due east to 11 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area IX (commonly known as Portuguese Waters) The waters bounded by a line beginning on the north-west coast of Spain at 43 °00&(BLK0)prime; north latitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 36 °00&(BLK0)prime; north latitude; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5 °36&(BLK0)prime; west longitude; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal, and the north-west coast of Spain to the point of beginning. ICES statistical division IX a (commonly known as Portugese Waters - East) The waters bounded by a line beginning at a point on the north-west coast of Spain at 43 °00&(BLK0)prime; north latitude; then due west to 11 °00&(BLK0)prime; west longitude; then due south to 36 °00&(BLK0)prime; north latitude; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5 °36&(BLK0)prime; west longitude; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal and the north-west coast of Spain to the point of beginning. ICES statistical division IX b (commonly known as Portugese Waters - West) The waters bounded by a line beginning at a point at 43 °00&(BLK0)prime; north latitude, 11 °00&(BLK0)prime; west longitude; then due west to 18 °00&(BLK0)prime; west longitude; then due south to 36 °00&(BLK0)prime; north latitude; then due east to 11 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area X (commonly known as the Azores Grounds) The waters bounded by a line beginning at a point at 48 °00&(BLK0)prime; north latitude, 18 °00&(BLK0)prime; west longitude; then due west to 42 °00&(BLK0)prime; west longitude; then due south to 36 °00&(BLK0)prime; north latitude; then due east to 18 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area XII (commonly known as North of Azores) The waters bounded by a line beginning at a point at 62 °00&(BLK0)prime; north latitude, 15 °00&(BLK0)prime; west longitude; then due west to 27 °00&(BLK0)prime; west longitude; then due south to 59 °00&(BLK0)prime; north latitude; then due west to 42 °00&(BLK0)prime; west longitude; then due south to 48 °00&(BLK0)prime; north latitude; then due east to 18 °00&(BLK0)prime; west longitude; then due north to 60 °00&(BLK0)prime; north latitude; then due east to 15 °00&(BLK0)prime; west longitude; then due north to the point of beginning. ICES statistical sub-area XIV (commonly known as East Greenland) The waters bounded by a line from the geographic North Pole along the meridian of 40 °00&(BLK0)prime; west longitude to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44 °00&(BLK0)prime; west longitude; then due south to 59 °00&(BLK0)prime; north latitude; then due east to 27 °00&(BLK0)prime; west longitude; then due north to 68 °00&(BLK0)prime; north latitude; then due east to 11 °00&(BLK0)prime; west longitude; then due north to the geographic North Pole. ICES statistical division XIV a (commonly known as North-East Greenland) The waters bounded by a line from the geographic North Pole along the meridian of 40 °00&(BLK0)prime; west longitude to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at Cape Savary at 68 °30&(BLK0)prime; north latitude; then due south along the meridian of 27 °00&(BLK0)prime; west longitude to 68 °00&(BLK0)prime; north latitude; then due east to 11 °00&(BLK0)prime; west longitude; then due north to the geographic North Pole. ICES statistical division XIV b (commonly known as South-East Greenland) The waters bounded by a line beginning at a point on the south coast of Greenland at 44 °00&(BLK0)prime; west longitude; then due south to 59 °00&(BLK0)prime; north latitude; then due east to 27 °00&(BLK0)prime; west longitude; then due north to a point at Cape Savary at 68 °30&(BLK0)prime; north latitude; then south-westerly direction along the coast of Greenland to the point of beginning. ANNEX IV FORMAT FOR THE SUBMISSION OF CATCH DATA FOR THE NORTH-EAST ATLANTIC Magnetic media Computer tapes: Nine track with a density of 1 600 or 6 250 BPI and EBCDIC or ASCII coding, preferably unlabelled. If labelled, an end-of-file code should be included. Floppy discs: MS-DOS-formatted 3,5&(BLK0)Prime; 720 K or 1,4 Mbyte discs or 5,25&(BLK0)Prime; 360 K or 1,2 Mbyte discs. >TABLE>Notes: (a) All numeric fields should be right justified with leading blanks. All alphanumeric fields should be left justified with trailing blanks. (b) The catch is to be recorded in the live weight equivalent of the landings to the nearest metric tonne. (c) Quantities (bytes 19 to 26) of less than half a unit should be recorded as ' 1`. (d) Unknown quantities (bytes 19 to 26) should be recorded as ' 2`.